Opinion by
Judge Cofer:
We do not deem it important or even proper, in the absence of other parties interested in the question, to determine whether the appellant has a vested or contingent interest in the land devised by his father. Whether it be the one or the other, it is vendible and subject to sale for the satisfaction of his debts. Gen. Stat. (1879) Ch. 38, Art. 12, § 1.
The appellant was called upon to make discovery, and if he deemed it to his interest that the extent of his right under his father’s will should be ascertained by the judgment of the court, he should have stated the facts and taken the steps necessary to enable the court to do so. These facts were peculiarly within his knowledge, and having failed to state them, when called upon to disclose his effects for the satisfaction of the judgment against him, *2he must abide the result of his own neglect to make a more complete discovery.

F. Waters, for appellant.


T. N. Allen, for appellee.

[Cited, McAllister v. Ohio &c. Trust Co., 114 Ky. 540, 24 Ky. L. 1307, 71 S. W. 509; Davis v. Willson, 115 Ky. 639, 25 Ky. L. 21, 74 S. W. 696.]
Judgment affirmed.